EXAMINER'S AMENDMENT AND STATEMENT OF REASONS FOR ALLOWANCE

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

**** Begin Examiner’s Amendment ****

Please amend the title as follows:

IMAGING DEVICE, CONTROL METHOD THEREOF, AND IMAGING SYSTEM CORRECTING BLUR BASED ON IMAGE CIRCLE INFORMATION 


**** End Examiner’s Amendment ****




EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy of foreign patent application number 2020-035762, filed in Japan on March 3, 2020, has been received and made of record.

Information Disclosure Statement
The information disclosure statement (lDS) submitted on March 1, 2021 is in compliance with the provisions of 37 CFR 1.97 and has been considered by the Examiner.

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-8, the prior art has not been found by the Examiner to teach or fairly suggest the claimed combination of an imaging device in which a lens device is able to be installed via a mount part, comprising at least one processor and memory holding a program which makes the processor function as: a correction unit configured to perform image blur correction through driving of an imaging element, and a control 
Regarding claim 9, the prior art has not been found by the Examiner to teach or fairly suggest the claimed combination of an imaging system including an imaging device in which a lens device is able to be installed via a mount part, comprising at least one processor and memory holding a program which makes the processor function as: a correction unit configured to perform image blur correction through driving of an imaging element, and a control unit configured to control driving of the correction unit based on detection information of a detection unit configured to detect shaking of the lens device or the imaging device, wherein, when a first lens device is installed in the imaging device, the control unit determines a range of the amount of drive control using information acquired from a storage unit of the first lens device, and when a second lens device is installed in the imaging device, the control unit determines the range of the amount of drive control using information acquired from the storage unit of the imaging device.
Regarding claim 10, the prior art has not been found by the Examiner to teach or fairly suggest the claimed combination of a control method performed using an imaging device in which a lens device is able to be installed via a mount part, comprising: acquiring, by a control unit, detection information of a detection unit configured to detect shaking of the lens device or the imaging device and determining a range of an amount of drive control of a correction unit included in the imaging device, and performing image blur correction when the correction unit drives an imaging element included in the imaging device in accordance with the amount of drive control, wherein, in the determining, the control unit determines the range of the amount of drive control of the correction unit on the basis of a difference between a second length and positioning accuracy when the imaging element is positioned at a center of the mount part using the correction unit and wherein the second length is obtained by subtracting a diagonal length associated with an imaging range of the imaging element from a first length corresponding to a closest distance to the center of the mount part from a circumference of an imaging circle when viewed from an optical axis direction of an imaging optical system included in the lens device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Publication No. 2020/0358942 to Kimura et al., by the current applicant and including one of the instant inventors, teaches image stabilization based on image circle information.
U.S. Patent Publication No. 2020/0404183 to Kimura, by the current applicant and one of the instant inventors, teaches image stabilization wherein image circle information can be acquired from a lens or from memory of a camera.
U.S. Patent Publication No. 2019/0141246 to Sugita et al. teaches an interchangeable lens that transmits image circle information to a camera.
U.S. Patent No. 9,918,004 to Inata et al. teaches actuating an image sensor within a moveable range.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY C VIEAUX whose telephone number is (571)272-7318.  The examiner can normally be reached on Increased Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GARY C VIEAUX/Primary Examiner, Art Unit 2697